                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION


    In re:                                                       Chapter 11

    REMINGTON OUTDOOR COMPANY, INC.,                             Case No. 20-81688-CRJ11
    et al.,1
                                                                 Jointly Administered
                                Debtors.


                         JOINT MOTION FOR ENTRY OF STIPULATED
                         CONFIDENTIALITY AND PROTECTIVE ORDER

             Pursuant to 11 U.S.C. § 107(b), Fed. R. Bankr. P. 7026, Fed. R. Bankr. P. 9037, and Fed.

R. Civ. P. 26(c), (i) Remington Outdoor Company, Inc. and its affiliated debtors, as debtors and

debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the

“Chapter 11 Cases”), (ii) Donna L. Soto, Ian and Nicole Hockley, David C. Wheeler, Mary A.

D’Avino, Mark and Jacqueline Barden, William D. Sherlach, Neil Heslin and Scarlett Lewis,

Leonard Pozner, and Gilles J. Rousseau (collectively, the “Soto Plaintiffs”), (iii) the Official

Committee of Unsecured Creditors appointed in these Chapter 11 Cases (the “Committee”), (iv)

Franklin Advisors, Inc. (“Franklin”), and (v) Whitebox Advisors LLC (“Whitebox,” and together

with the Debtors, the Soto Plaintiffs, the Committee, and Franklin, the “Parties”), hereby move

this Court (this “Motion”) for entry of the proposed Stipulated Confidentiality and Protective

Order (the “Proposed Order”) in the form attached hereto as Exhibit 1. In support of this Motion,

the Parties state as follows:


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
(3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
AL 35824.



44105890 v1

Case 20-81688-CRJ11              Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40                           Desc
                                  Main Document     Page 1 of 16
          1.         Discovery in these Chapter 11 Cases, including pursuant to the Soto Plaintiffs’

Motion for Leave to Conduct Discovery Pursuant to Bankruptcy Rule 2004 (the “Soto 2004

Motion”) [Docket No. 381]2; the Soto Plaintiffs’ First Requests for the Production of Documents

to Whitebox Advisors LLC, et al.; the Soto Plaintiffs’ First Requests for the Production of

Documents to Franklin Advisers, Inc.; the Committee’s Motion for Authority to Issue Discovery

Pursuant to Fed. R. Bankr. P. 2004 [Docket No. 458]; and the Court’s August 28, 2020 Order

Regarding the Sandy Hook Families’ Motion for Leave to Conduct Discovery Pursuant to

Bankruptcy Rule 2004 (the “Soto 2004 Order”) [Docket No. 499], approving in part and denying

in part the Soto 2004 Motion as set forth in the Soto 2004 Order, which provided that production

by the Debtors to the Soto Plaintiffs would be made pursuant to a mutually agreeable protective

order, see Soto 2004 Order, p. 2, is expected to yield documents and information of a sensitive and

confidential nature, including business, commercial, financial, and trade-secret information.

          2.         The Parties have agreed to the confidentiality and other provisions set forth in the

Proposed Order, which will govern the discovery of information in these Chapter 11 Cases,

including production under the Soto 2004 Order and any other discovery to be produced in these

Chapter 11 Cases whether informally or in response to a discovery request.

          3.         Accordingly, the Parties request that the Court enter the Proposed Order, as

contemplated by the Soto 2004 Order.

          WHEREFORE, the Parties respectfully request that this Court enter the Proposed Order

attached hereto as Exhibit A, and grant such other, further, and different relief as this Court deems

just and proper.

          Dated: September 8, 2020


          2
              The Debtors objected to the relief requested in the Soto 2004 Motion. See Docket No. 470.



44105890 v1                                                 2
Case 20-81688-CRJ11                  Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40                     Desc
                                      Main Document     Page 2 of 16
 /s/ Derek F. Meek                               /s/ Tazewell T. Shepard IV
 BURR & FORMAN LLP                               SPARKMAN, SHEPARD & MORRIS, P.C.
 Derek F. Meek                                   Tazewell T. Shepard III
 Hanna Lahr                                      Tazewell T. Shepard IV
 420 North 20th Street, Suite 3400               P.O. Box 19045
 Birmingham, Alabama 35203                       Huntsville, AL 35804
 Telephone:    (205) 251-3000                    Telephone:      (256) 512-9924
 Facsimile:    (205) 458-5100                    Email: ty@ssmattorneys.com
 Email: dmeek@burr.com
         hlahr@burr.com                          - and -

 - and -                                         KOSKOFF KOSKOFF & BIEDER
                                                 Joshua Koskoff (admitted pro hac vice)
 O’MELVENY & MYERS LLP                           Alinor Sterling (admitted pro hac vice)
 Stephen H. Warren (admitted pro hac vice)       David Bernard (admitted pro hac vice)
 Karen Rinehart (admitted pro hac vice)          Jeffrey Wisner (admitted pro hac vice)
 400 South Hope Street, 18th Floor               350 Fairfield Avenue
 Los Angeles, CA 90071-2899                      Bridgeport, CT 06604
 Telephone:    (213) 430-6000                    Telephone:     (203) 336-4421
 Facsimile:    (213) 430-6407                    Email: jkoskoff@koskoff.com
 Email: swarren@omm.com
 krinehart@omm.com                               - and -

 Attorneys for the Debtors and Debtors in        SELENDY & GAY PLLC
 Possession                                      Faith Gay (admitted pro hac vice)
                                                 1290 Avenue of the Americas
                                                 New York, NY 10104
                                                 Telephone:    (212) 390-9000
                                                 Email: fgay@selendygay.com

                                                 Attorneys for the Soto Plaintiffs

 /s/ Daniel D. Sparks                            /s/ Andrew M. McCarty
 CHRISTIAN & SMALL LLP                           BALCH & BINGHAM LLP
 Daniel D. Sparks                                Jeremy L. Retherford
 Bill D. Bensinger                               Jonathan P. Hoffmann
 1800 Financial Center, 505 N. 20th St           1901 Sixth Avenue North, Suite 1500
 Birmingham, AL 35203                            Post Office Box 306 (35201)
 Telephone:     (205) 795-6588                   Birmingham, AL 35203
 Email: ddsparks@csattorneys.com                 Telephone:     (205) 226-3479
         bdbensinger@csattorneys.com             Email: jretherford@balch.com
                                                        jhoffmann@balch.com
 - and -
                                                 - and -
 PILLSBURY WINTHROP SHAW
 PITTMAN LLP                                     BROWN RUDNICK LLP



44105890 v1                                  3
Case 20-81688-CRJ11        Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40                Desc
                            Main Document     Page 3 of 16
 Joshua D. Morse                               Steven D. Pohl
 Four Embarcadero Center                       Andreas P. Andromalos
 22nd Floor                                    One Financial Center
 San Francisco, CA 94111                       Boston, MA 02111
 Telephone:    (415) 983-1000                  Telephone:    (617) 856-8200
 Email: joshua.morse@pillsburylaw.com          Email: spohl@brownrudnick.com
                                                      aandromalos@brownrudnick.com
 Andrew V. Alfano
 31 West 52nd Street                           Andrew M. Carty
 New York, NY 10019                            Seven Times Square
 Telephone:   (212) 858-1000                   New York, NY 10036
 Email: andrew.alfano@pillsburylaw.com         Telephone:    (212) 209-4800
                                               Email: acarty@brownrudnick.com
 Attorneys for Franklin Advisors, Inc.
                                               Attorneys for Whitebox Advisors LLC

 /s/ Matthew M. Cahill
 BAKER DONELSON BEARMAN
 CALDWELL & BERKOWITZ PC
 Matthew M. Cahill
 Rita L. Hullett
 420 20th Street North, Suite 1600
 Birmingham, AL 35203
 Telephone:      (205) 244-3839
 Email: rhullett@bakerdonelson.com
         mcahill@bakerdonelson.com

 Jan M. Hayden
 201 St. Charles Avenue, Suite 3600
 New Orleans, LA 70170
 Telephone:     (504) 566-8645
 Email: jhayden@bakerdonelson.com

 - and -

 /s/ Gordon E. Gouveia
 FOX ROTHSCHILD LLP
 Gordon E. Gouveia
 321 N. Clark Street, Suite 1600
 Chicago, IL 60654
 Telephone:    (312) 980-3816
 Email: ggouveia@foxrothschild.com

 Michael A. Sweet
 325 California St., Suite 2200
 San Francisco, CA 94104-2670



44105890 v1                                4
Case 20-81688-CRJ11         Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40         Desc
                             Main Document     Page 4 of 16
 Telephone:   (415) 364-5560
 Email: msweet@foxrothschild.com

 Attorneys for the Committee




44105890 v1                               5
Case 20-81688-CRJ11        Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40   Desc
                            Main Document     Page 5 of 16
                                Exhibit 1




Case 20-81688-CRJ11   Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40   Desc
                       Main Document     Page 6 of 16
                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION


In re:                                                             Chapter 11

REMINGTON OUTDOOR COMPANY, INC.,                                   Case No. 20-81688-CRJ11
et al.,1
                                                                   Jointly Administered
                                 Debtors.



               STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER

        Before the court is the joint motion by (i) the above-captioned debtors and debtors in
possession (collectively, the “Debtors”) in these jointly administered chapter 11 cases (the
“Bankruptcy Cases”), (ii) Donna L. Soto, Ian and Nicole Hockley, David C. Wheeler, Mary A.
D’Avino, Mark and Jacqueline Barden, William D. Sherlach, Neil Heslin and Scarlett Lewis,
Leonard Pozner, and Gilles J. Rousseau (collectively, the “Soto Plaintiffs”), and (iii) the Official
Committee of Unsecured Creditors appointed in these Chapter 11 Cases (the “Committee”), (iv)
Franklin Advisors, Inc. (“Franklin”), and (v) Whitebox Advisors LLC (“Whitebox,” and,
collectively with the Debtors, the Soto Plaintiffs, the Committee, and Franklin, the “Parties” and
each a “Party”) for the entry of a confidentiality and protective order (“the Protective Order”).
Based upon the agreement of the Parties, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED as follows:

          1.      Confidential Material

               a.      “Confidential Material,” refers to information of any type, kind, or
character, whether it be a document, information contained in a document, information revealed
during a deposition or 2004 Examination, information revealed in an interrogatory answer, or
otherwise. To qualify as Confidential Material, the information at issue must be designated as
such by the party producing the information (the “Producing Party”) in the manner provided for in
paragraph 2 below.




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
     Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
     Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
     (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744);
     and Outdoor Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Boulevard
     SW, Huntsville, AL 35824.



44127732 v1

Case 20-81688-CRJ11                Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40                            Desc
                                    Main Document     Page 7 of 16
               b.      All Debtors’ documents and information shall be deemed to be Confidential
Material and shall be treated as such until such time as they become Non-Confidential Material as
provided for in paragraph 2 below.

                c.      “Non-Confidential Material,” as used herein, shall include documents and
information where such information, documents or the contents thereof (i) have been received or
obtained by any Party from a public source, provided that such other source is not known by the
Party receiving the information (the “Receiving Party”) to be in violation of any other obligation
of confidentiality or nonuse; (ii) are or become available to the public from a source other than the
Receiving Party; (iii) have been included in a filing by a person or entity (other than the Receiving
Party) with the Bankruptcy Court that has not been sealed and is open to public inspection; (iv)
becomes Non-Confidential Material as provided for in paragraph 2 below; or (v) is determined by
the Bankruptcy Court to be Non-Confidential Material in a Motion ruling upon an Objection as
provided for in paragraph 4 below.

       2.     Designation of Confidential Material. The Producing Party may designate
Confidential Material by any of the means outlined in this paragraph (in each case, subject to
paragraph 4 below).

               a.      The Producing Party may designate specific documents and information as
Confidential Material by (i) providing written notice to the Receiving Party identifying such
documents by Bates numbers (or by specifying the document with reasonable precision), if the
Receiving Party already has documents in its possession from the Producing Party; or (ii) at the
time a document is produced to the Receiving Party, by stamping thereon or affixing thereto the
legend “Confidential Material” (or a substantially similar legend) to the front page of such
document. The legend “Confidential Treatment Requested” stamped on or affixed to the
Documents and Information shall constitute a designation of that document by the Producing
Parties as Confidential Material.

                 b.      Where the Receiving Party marks as an exhibit at a deposition or 2004
Examination of a Producing Party or its representative any of the documents and information that
previously have not been designated by the Producing Party as Confidential Material as provided
herein and that does not constitute Non-Confidential Material hereunder, the Producing Party may
designate such exhibits and/or portions of the transcript relating thereto as Confidential Material
by either: (i) stating orally on the record, with reasonable precision, the exhibits and/or portions of
the testimony that the Producing Party designate as Confidential Material; or (ii) sending to the
Receiving Party within five (5) days after the Producing Party receives the transcript a written
notice to the Receiving Party that identifies those specific exhibits and/or transcript pages and lines
that the Producing Party designates as Confidential Material.

               c.      Notwithstanding the foregoing, the entirety of all deposition and 2004
Examination transcripts shall be deemed Confidential Material for three (3) days after the
transcript is delivered to counsel for the Producing Party. During that three-day period, the
Producing Party may designate any portion of a deposition or 2004 Examination transcript, to the
extent not previously designated, as Confidential Material. Transcript pages and exhibits
containing Confidential Material shall be distributed only in accordance with this Protective Order
and to the deponent, and the deponent’s counsel (who shall first have executed the


44127732 v1

Case 20-81688-CRJ11           Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40                  Desc
                               Main Document     Page 8 of 16
Acknowledgment of Confidentiality Agreement attached hereto as Exhibit A if such counsel is not
also counsel for one of the Qualified Persons defined in Paragraph 3, below). Except as to the
Bankruptcy Administrator, no one may attend or review the portion(s) of transcripts of any
depositions or 2004 Examinations designated as containing Confidential Material, other than the
Court and its personnel, the court reporter, outside counsel for the Receiving Party, counsel for a
non-Party deponent (who shall first have executed the Acknowledgment of Confidentiality
Agreement attached hereto as Exhibit A if such counsel is not also counsel for one of the Qualified
Persons defined in Paragraph 3, below), and those individuals otherwise permitted to view
Confidential Material pursuant to the terms of this Protective Order and whose attendance at or
review of this data is reasonably necessary to assist in connection with the Proceeding.

                d.      Where the Receiving Party files any papers in court that include any of
Confidential Material, the Receiving Party shall (i) note on the first page of the filed papers that
they include documents that the Debtors designated as Confidential Material; (ii) request the
Bankruptcy Court to file under seal those portions of the filed papers that contain Confidential
Material; and (iii) provide notice to the Producing Party of the filing and its Confidential Material.
The Producing Party then shall notify the Court and the party filing the court papers promptly,
which shall be no later than five (5) business days after the filing, whether the Producing Party
designates as Confidential Material any material included in the filed papers. Any documents that
are designated by the Producing Party as Confidential Material prior to or after filing in the Court
shall be permanently filed under seal unless the Receiving Party objects in writing within 24 hours
of such filing and/or designation, and the Producing and Receiving Parties shall cooperate to effect
such sealing.

               e.      In the event that a Receiving Party received from the Debtors any
documents or information before this Order was entered, then such party may identify specific
Debtors’ documents and information by Bates numbers (or by specifying the document with
reasonable precision) and request that the Debtors advise it in writing whether the Debtors intend
to designate such documents as Confidential Material (the “Consulted Debtors’ Documents”). The
Debtors shall respond to such request in writing within five (5) days by identifying any of the
Consulted Debtors’ Documents by Bates numbers (or by specifying the document with reasonable
precision) that the Debtors designate as Confidential Material. Any Consulted Debtors’
Documents that the Debtors do not timely designate in writing as Confidential Material shall
constitute Non-Confidential Material.

          3.   Qualified Persons Use of Confidential Material

                a.      Only “Qualified Persons” may have access to Confidential Material, and
shall not disclose, divulge, reveal, describe, characterize, transmit, give, show to, make available
to, use, or otherwise communicate or summarize any of the Confidential Material to any person
other than:

                       (i)     except to the extent that Confidential Materials are further
designated as for “Professionals’ Eyes Only,” any director or officer of a Receiving Party, in each
case only to the extent necessary for, and solely in and for purposes of, these Bankruptcy Cases,
and only after that person executes the Acknowledgment of Confidentiality Agreement attached
hereto as Exhibit A and is disclosed to the Producing Party, which shall have two (2) business days


44127732 v1

Case 20-81688-CRJ11          Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40                  Desc
                              Main Document     Page 9 of 16
to object to the receipt of its Confidential Materials, during which time and until the resolution of
any such objection, such person shall not receive access to such party’s Confidential Materials;

                       (ii)     financial adviser or expert, retained by the Receiving Party only to
the extent necessary for, and solely in and for the purposes of, these Bankruptcy Cases, only if and
to the extent that such person executes the Acknowledgment of Confidentiality Agreement
attached hereto as Exhibit A and is disclosed to the Producing Party, which shall have two (2)
business days to object to the receipt of its Confidential Materials, during which time and until the
resolution of any such objection, such person shall not receive access to such party’s Confidential
Materials;

                         (iii)   the Bankruptcy Court and other court personnel (subject in each case
to the restrictions set forth herein);

                      (iv)   court reporters who record depositions, 2004 Examinations, or other
testimony in these Bankruptcy Cases (subject in each case to the restrictions set forth herein);

                      (v)    any person who is indicated on the face of a document designated as
Confidential Material as being an author, addressee, or copy recipient thereof, to whom
Confidential Material may be shown;

                      (vi)   litigation vendors and other third-party litigation support personnel
engaged for these Bankruptcy Cases, only to the extent necessary for, and solely in and for the
purposes of, these Bankruptcy Cases; and

                       (vii) any person or entity to whom such disclosure may be required by
law, statute, regulation, or court order, after reasonable notice to the Producing Party, and an
opportunity for such parties to be heard

                       (viii) the Receiving Parties’ counsel, who shall be bound by this
Protective Order and subject exclusively to this Court’s jurisdiction in connection with any
questions about compliance, including those lawyers who are not admitted pro hac vice in these
bankruptcy cases but who may have access to the production who shall first have executed the
Acknowledgment of Confidentiality Agreement attached hereto as Exhibit A. With respect to the
Soto Plaintiffs, “counsel” means counsel in the Bankruptcy Cases and counsel in the action, Soto,
et al. v. Bushmaster Firearms Int’l, LLC, et al., No. UWY-CV15 6050025S (Ct. Super. Ct.);

                      (ix)   Debtors expressly reserve all rights to object to the scope of Soto
Plaintiffs’ counsel who may review documents, if any, that Debtors may produce in addition to
those documents produced in response to the Court’s August 28, 2020 Order [ECF 499].

               b.      Notwithstanding anything herein to the contrary, the Confidential Material
shall be used solely in and for purposes of these Bankruptcy Cases and shall not be used in any
other proceeding case or for any other purpose.

              c.      Any documents designated as for “Professionals’ Eyes Only” may be
accessed by only by persons designated in Paragraphs (3)(a)(ii)–(viii).


44127732 v1

Case 20-81688-CRJ11          Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40                 Desc
                              Main Document    Page 10 of 16
        4.      Duty to Ensure Compliance. Any Party designating any person as a Qualified
Person shall have the duty to reasonably ensure that such person observes the terms of this
Protective Order and shall be responsible upon breach of such duty for the failure of such person
to observe the terms of this Protective Order.

        5.      Disputes Regarding Confidential Status. A Receiving Party may raise a good-faith
objection (“Objection”) to the Producing Party’s designation of Confidential Material and shall
confer with the Producing Party regarding the basis of the Objection. If the Receiving Party and
the Producing Party cannot in good faith resolve any Objection within three (3) business days, then
the Receiving Party may move in the Bankruptcy Court, upon notice required under the applicable
court rules to the Debtors, for an order determining the Objection (a “Motion”). Materials subject
to an Objection shall continue to be treated as Confidential Material pursuant to this Agreement
during the pendency of a Motion, and the parties shall endeavor to obtain Bankruptcy Court leave
to have a Motion filed under seal.

       5.     Filing of Confidential Material in the Bankruptcy Court. In the event that the
Receiving Party files any papers in the Bankruptcy Court that include any of the Producing Party’s
Documents and Information, it shall do so in the manner provided for in paragraph 2 above.

       6.     Property of Producing Party. All Producing Party documents and information and
Confidential Material shall remain the exclusive proprietary property of the Producing Party.

         7.       Return of Documents. Not later than 120 days after conclusion of these Bankruptcy
Cases, and upon written notification of the items to be returned or destroyed by the Producing
Party, any Confidential Material, all reproductions of such information, and any notes, summaries,
or descriptions of such information in the possession of any Qualified Person (except subparagraph
3(a)(iii), (iv), and (vii)) shall, to the extent reasonably practicable, be returned to the producing
party or destroyed, except as this Court may otherwise order or to the extent such information has
been used as evidence at any trial or hearing. Notwithstanding this obligation to return or destroy
information, counsel may retain attorney work product, including document indices, so long as
that work product does not duplicate verbatim substantial portions of the text of any Confidential
Material designated to be returned or destroyed. Each Qualified Person shall certify in writing to
the Producing Party within five (5) business days following the destruction of any, some, or all of
the above: (a) a description of the materials destroyed, providing an accurate, specific, and detailed
description of such materials, (b) the date on which such materials were destroyed, and (b) the
method of destruction.

         8.      Unintentional Disclosures. Failure to designate information as Confidential
Material does not, standing alone, waive any Party’s right to designate the information under this
Protective Order. The designating Party must promptly provide written notice indicating its
designation to the recipients of the information and, if the designating Party did not produce the
information, to the person that produced the information. The recipient(s) of such notice shall
thereafter treat the information in all respects as if it had been designated before production and
shall, in addition, exercise commercially reasonable efforts to ensure (a) the return or destruction
of such Confidential Material from persons other than those authorized to receive the information;
(b) that any documents or other materials derived from such Confidential Material are treated as if



44127732 v1

Case 20-81688-CRJ11          Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40                  Desc
                              Main Document    Page 11 of 16
the information had been designated when originally produced; and (c) that such Confidential
Material is not further disclosed, except in accordance with the terms of this Protective Order.

        9.      Ongoing Obligations. Insofar as the provisions of this Protective Order, or any
other protective orders entered in these Bankruptcy Cases, restrict the communication and use of
the information protected by it, such provisions shall continue to be binding after the conclusion
of these Bankruptcy Cases, except that (a) there shall be no restriction on documents that are used
as exhibits in open court, unless such exhibits were filed under seal, and (b) a party may seek the
written permission of the Producing Party or order of the court with respect to dissolution or
modification of this, or any other, protective order.

        10.     Additional Parties. Any party who produces information in the Bankruptcy Cases
that they wish to designate as Confidential Material hereunder may sign a joinder to this Protective
Order and thereby become a Party to this Agreement and assume all of the protections of a Party
hereunder.


          SO ORDERED this      day of                , 2020.



                                              THE HONORABLE CLIFTON R. JESSUP JR.
                                              UNITED STATES BANKRUPTCY JUDGE


Respectfully submitted:

 /s/ Derek F. Meek                                /s/ Tazewell T. Shepard IV
 BURR & FORMAN LLP                                SPARKMAN, SHEPARD & MORRIS, P.C.
 Derek F. Meek                                    Tazewell T. Shepard III
 Hanna Lahr                                       Tazewell T. Shepard IV
 420 North 20th Street, Suite 3400                P.O. Box 19045
 Birmingham, Alabama 35203                        Huntsville, AL 35804
 Telephone:    (205) 251-3000                     Telephone:      (256) 512-9924
 Facsimile:    (205) 458-5100                     Email: ty@ssmattorneys.com
 Email: dmeek@burr.com
         hlahr@burr.com                           - and -

 - and -                                          KOSKOFF KOSKOFF & BIEDER
                                                  Joshua Koskoff (admitted pro hac vice)
 O’MELVENY & MYERS LLP                            Alinor Sterling (admitted pro hac vice)
 Stephen H. Warren (admitted pro hac vice)        David Bernard (admitted pro hac vice)
 Karen Rinehart (admitted pro hac vice)           Jeffrey Wisner (admitted pro hac vice)
 400 South Hope Street, 18th Floor                350 Fairfield Avenue
 Los Angeles, CA 90071-2899                       Bridgeport, CT 06604
 Telephone:    (213) 430-6000                     Telephone:     (203) 336-4421
 Facsimile:    (213) 430-6407                     Email: jkoskoff@koskoff.com


44127732 v1

Case 20-81688-CRJ11          Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40                 Desc
                              Main Document    Page 12 of 16
 Email: swarren@omm.com
 krinehart@omm.com                          - and -

 Attorneys for the Debtors and Debtors in   SELENDY & GAY PLLC
 Possession                                 Faith Gay (admitted pro hac vice)
                                            1290 Avenue of the Americas
                                            New York, NY 10104
                                            Telephone:    (212) 390-9000
                                            Email: fgay@selendygay.com

                                            Attorneys for the Soto Plaintiffs

 /s/ Daniel D. Sparks                       /s/ Andrew M. McCarty
 CHRISTIAN & SMALL LLP                      BALCH & BINGHAM LLP
 Daniel D. Sparks                           Jeremy L. Retherford
 Bill D. Bensinger                          Jonathan P. Hoffmann
 1800 Financial Center, 505 N. 20th St      1901 Sixth Avenue North, Suite 1500
 Birmingham, AL 35203                       Post Office Box 306 (35201)
 Telephone:     (205) 795-6588              Birmingham, AL 35203
 Email: ddsparks@csattorneys.com            Telephone:     (205) 226-3479
         bdbensinger@csattorneys.com        Email: jretherford@balch.com
                                                   jhoffmann@balch.com
 - and -
                                            - and -
 PILLSBURY WINTHROP SHAW
 PITTMAN LLP                                BROWN RUDNICK LLP
 Joshua D. Morse                            Steven D. Pohl
 Four Embarcadero Center                    Andreas P. Andromalos
 22nd Floor                                 One Financial Center
 San Francisco, CA 94111                    Boston, MA 02111
 Telephone:    (415) 983-1000               Telephone:    (617) 856-8200
 Email: joshua.morse@pillsburylaw.com       Email: spohl@brownrudnick.com
                                                   aandromalos@brownrudnick.com
 Andrew V. Alfano
 31 West 52nd Street                        Andrew M. Carty
 New York, NY 10019                         Seven Times Square
 Telephone:   (212) 858-1000                New York, NY 10036
 Email: andrew.alfano@pillsburylaw.com      Telephone:    (212) 209-4800
                                            Email: acarty@brownrudnick.com
 Attorneys for Franklin Advisors, Inc.
                                            Attorneys for Whitebox Advisors LLC
 /s/ Matthew M. Cahill
 BAKER DONELSON BEARMAN
 CALDWELL & BERKOWITZ PC
 Matthew M. Cahill
 Rita L. Hullett



44127732 v1

Case 20-81688-CRJ11         Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40      Desc
                             Main Document    Page 13 of 16
 420 20th Street North, Suite 1600
 Birmingham, AL 35203
 Telephone:     (205) 244-3839
 Email: rhullett@bakerdonelson.com
        mcahill@bakerdonelson.com

 Jan M. Hayden
 201 St. Charles Avenue, Suite 3600
 New Orleans, LA 70170
 Telephone:     (504) 566-8645
 Email: jhayden@bakerdonelson.com

 - and -

 /s/ Gordon E. Gouveia
 FOX ROTHSCHILD LLP
 Gordon E. Gouveia
 321 N. Clark Street, Suite 1600
 Chicago, IL 60654
 Telephone:    (312) 980-3816
 Email: ggouveia@foxrothschild.com

 Michael A. Sweet
 325 California St., Suite 2200
 San Francisco, CA 94104-2670
 Telephone:     (415) 364-5560
 Email: msweet@foxrothschild.com

 Attorneys for the Committee




44127732 v1

Case 20-81688-CRJ11        Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40   Desc
                            Main Document    Page 14 of 16
                                                   EXHIBIT A

                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION




In re:                                                             Chapter 11

REMINGTON OUTDOOR COMPANY, INC.,                                   Case No. 20-81688-CRJ11
et al.,1
                                                                   Jointly Administered
                                 Debtors.



                        CONFIDENTIALITY AGREEMENT FOR EXPERT
                        CONSULTANT OR EMPLOYEES OF ANY PARTY

I, ______________________________, under penalty of perjury, 28 U.S.C. § 1746,
certify that:

       1.      The “Confidential Material,” as defined in the Protective Order entered in the
above-captioned action (“Protective Order”), is being provided to me pursuant to that Protective
Order’s terms.
          2.      I have received a copy of and have read the Protective Order.
        3.    I am familiar with the terms of the Protective Order, and I agree to comply with and
to be bound by its terms.
       4.      I agree not to use any “Confidential Material” disclosed to me under the Protective
Order except for purposes of the above-captioned case (and pursuant to the Protective Order’s
terms) and not to disclose any of this information to persons other than those specifically
authorized by the Protective Order, without the express written consent of the party who designated
the “Confidential Material” or by order of the Court.
       5.     I also agree to notify any stenographic, clerical, or technical personnel who
may assist me about the terms of this Protective Order and that Order’s binding effect on them and
me.


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
     Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
     Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
     (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744);
     and Outdoor Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Boulevard
     SW, Huntsville, AL 35824.



44127732 v1

Case 20-81688-CRJ11                Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40                            Desc
                                    Main Document    Page 15 of 16
        6.     I understand that I am to retain all documents or materials designated as or
containing “Confidential Material” in a secure manner, and that all such documents and materials
are to remain in my personal custody until the completion of my assigned duties in this matter,
whereupon all such documents and materials, including all copies (including electronic copies),
and any writings prepared by me containing “Confidential Material” are to be returned to counsel
who provided me with such documents and materials.


Signed _________,
this ________, day of ___________, 20__


_______________________________
            Signature




44127732 v1

Case 20-81688-CRJ11         Doc 601 Filed 09/08/20 Entered 09/08/20 16:26:40              Desc
                             Main Document    Page 16 of 16
